               IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                  STATESBORO DIVISION

                                               *
ROBERT NEVILLE,
                                               *

                                               *
       Plaintiff,
                                               *


             V.                                *                 CV 617-075
                                                ■k

                                                *
ELIZABETH C. MCCAGHREN,
                                                *


       Defendant.                               *
                                                *




                                         ORDER




       On January         3,   2019,    the Court        entered an Order       imposing

sanctions on Plaintiff Robert Neville for engaging ^^in a systematic

pattern of harassment" of Defendant Elizabeth McCaghren and her

counsel and for ignoring the Court's instructions by repeatedly

filing frivolous motions.               (Order of Jan. 3, 2019, Doc. 78, at 15-

16.)     The      Court    also      granted    in    part     Defendant's   motion    for

sanctions.        (Id. at 15 n.6. )       Defendant sought attorney's fees and

costs incurred over multiple lawsuits between her and Plaintiff,

but the Court found that request to be too broad under Federal

Rule of Civil Procedure 11(c) (2) .                   (Id. )    Instead,   Defendant was

invited to submit a statement of attorney's fees and costs incurred

in connection with her Rule 11 motion for sanctions.

       Defendant     has       now   filed     an    itemized    affidavit    requesting

$1,750.00 in fees.             (Aff. of Susan W. Cox ('^Cox Aff.") ,            Doc.   81-
1, ^ 11.)   That total represents 7.5 hours billed by Andrew Lavoie

at a rate of $225.00 per hour and 0.25 hours billed by Susan Cox

at a rate of $250.00 per hour. (Id. If 4, 7-11.)       Plaintiff has

not responded or objected to Ms. Cox's affidavit, despite being

provided an opportunity to do so.    (See Order of Jan. 3, 2019, at

17.)

       A court may award attorney's fees solely by looking to the

record.     Norman v. Hous. Auth. of City of Montgomery, 836 F.2d

1292, 1303 (11th Cir. 1988).      To set the amount of recoverable

attorney's fees, the Court must first determine a lodestar, which

is calculated ^^by multiplication of a reasonable hourly rate times

hours reasonably expended."     Id. at 1302.   "A reasonable hourly

rate is the prevailing market rate in the relevant legal community

for similar services by lawyers of reasonably comparable skills,

experience, and reputation." Id. at 1299 (citing Blum v. Stenson,

465 U.S. 886, 895-96 n.ll (1984)).    Reasonable hours are presented

when the fee applicant exercises ''billing judgment" and excludes

any "'excessive, redundant or otherwise unnecessary' hours" from

the amount sought.    Id. at 1301 (quoting Hensley v. Eckerhart, 461

U.S. 424, 434-37 (1983)).

       Turning to the case at hand, the Court has previously approved

the same or higher billing rate as reasonable in the Augusta and

Savannah legal markets. See, e.g.. Plumbers and Steamfitters Local

No. 150 V. Muns Grp., Inc., CV 115-200, Doc. 37 (S.D. Ga. Mar. 22,
2017) (setting $300.00 per hour as reasonable billing rate in

Augusta); Savannah-Chatham Cnty. Fair Hous. Council v. Alvin L.

Davis, Inc., 2007 WL 1288130, at *5 (S.D. Ga. Apr. 30, 2007)

(finding $250.00 is reasonable hourly rate in Savannah area).

Further, the hours expended were not excessive and relate only to

defense counsel's time spent working on the motion for sanctions,

as required by Rule 11.      See Fed. R. Civ. P. 11(c)(2) ("[T]he court

may    award   to   the   prevailing   party   the   reasonable   expenses,

including attorney's fees, incurred for the motion.")              Finally,

defense counsel's efforts achieved a positive result for Defendant

by winning the motion for sanctions and preventing Plaintiff from

continuing to harass Defendant with frivolous motions. See Norman,

836 F.2d at 1302 ("If the result was excellent, then the court

should compensate for all hours reasonably expended.")

       Based on the foregoing, the Court finds the fees sought by

Ms. Cox and Mr. Lavoie to be reasonable in both time spent and

rate    charged.     Therefore,   attorneys'    fees   in   the   amount   of

$1,750.00 are AWARDED to Defendant for her expenses incurred as a

result of the Rule 11 motion for sanctions.


       ORDER ENTERED at Augusta, Georgia, this "7^ day of March,
2019.




                                         J. RAI7DAL HALL, CHIEF JUDGE
                                                 STATES DISTRICT COURT
                                         SOUTHERN    DISTRICT OF GEORGIA
